Title: To Benjamin Franklin from Louis-Casimir, Baron de Holtzendorff, 28 May 1779
From: Holtzendorff, Louis-Casimir, baron de
To: Franklin, Benjamin


Sir
Paris May 28th. 1779./.
You have been so Kind as to forward some Letters, from your country, to London, which I had the honour to give you when I arrived; therefore I do myself the pleasure to send you hereby three other ones, I received Lately from carolina I can’t tell by which way, hoping you will be so good again as to forward them too.
As for the rest, I’m flattring myself, that Congress, by your interposition, will at length do me the justice I merit from them, & I dare say I wait for their favorable answer with the more impatience, as I would be entirely ruined, if they should not comply with my just claims & their own resolves, in a convenient manner: I had, I believe, the honour to tell you lately, that I applied to the Count de Vergennes and begged his most Christian Majesty’s protection by Congress about that Subject; & me thinks, Congress will take that recommandation into their most Serious consideration.— You will, Sir, do me a very singular favour to let me Know their answer whatsoever it may be as soon as you receive any.
I have the honour to remain very respectfully Sir—your most obedient humble Servant
Baron DE HOLTZENDORFF
The honble. Dr. Benjamin Franklin./.
 
Notation: Baron de holkendor. Paris 28 may 1779.
